DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A communication device comprising one or more processors configured to: demodulate and decode a first information, wherein the first information is a control channel information; determine one or more downlink resource elements during which data is not transmitted to the communication device based on the first information; obtain downlink samples from the one or more determined downlink resource elements; and compute a noise covariance matrix based on the obtained downlink samples. Closest prior art, Devarasetty in view of bhushan, discloses A communication device comprising one or more processors configured to: demodulate and decode a first information, wherein the first information is a control channel information; determine one or more resource elements during which data is not transmitted to the communication device based on the first information; obtain samples from the one or more determined resource elements; and compute a noise covariance matrix based on the obtained samples. However, prior art of record fails to disclose either alone or in combination the details of determine one or more downlink resource 
Regarding claims 2-12:
Claims 2-12 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest determine one or more downlink resource which data is not transmitted; obtain downlink samples from the determined downlink resource elements; and compute a noise covariance matrix based on the obtained downlink samples as recited in claims 13 and 19 for the same reason stated in claim 1 above.
Regarding claims 14-18:
Claims 14-18 are allowed as being dependent on claim 13.
Regarding claim 20:
Claim 20 is allowed as being dependent on claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633